By the Court :
The patent to the City of Los Angeles, bearing date the 9th day of August, 1866, having been duly signed and recorded in the proper boob in the General Land Office, vested in the city the legal title to the lands therein described. This proposition is fully sustained by Chipley v. Farris, 45 Cal. 527 ; Le Roy v. Clayton, 2 Sawyer, 496; Le Roy v. Jamison, 3 Ibid. 391; Miller v. Ellis, 51 Cal. 74; Houghton v. Hardenburg, ante, p. 181.
The plaintiff, who claims under the city, for the purpose of-showing that the patent is void, offered evidence to prove that the survey therein recited had not been published as required by law, but it was excluded by the Court. The patent is regular on its face. It is not required to recite that the survey had been published, and assuming that the law required a publication of the survey, it will be presumed, in support of the patent, that the proper officers of the Land Department determined, prior to the signature of the patent, that due publication of the survey had been made, The question whether they erred in such determination is not open to inquiry in this action. Upon that question the patent is conclusive upon the city and also upon the plaintiff claiming title under her. ( Chipley v. Farris, supra; Johnson v. Towsley, 13 Wall. 72; French v. Fyan, 93 U. S. 169; Doll v. Meador, 16 Cal. 324; Durfee v. Plaisted, 38 Cal. 80.)
The evidence was properly excluded.
Judgment affirmed.